PER CURIAM.
We affirm the circuit court’s order denying Appellant’s motion to vacate posLcon-vietion orders, which was based on a claim that the circuit court lacked jurisdiction to rule on the post-conviction matters. The mandate in the direct appeal of Appellant’s conviction and sentence was issued on May 24, 1996. Appellant’s copy of the mandate mistakenly bears the date the copy was made — January 26, 2001 — rather than the actual issuance date of the mandate. The circuit court, therefore, had jurisdiction to enter its order denying Appellant’s motion for post-conviction relief, which was filed after the date the mandate was issued.
STONE, SHAHOOD, and GROSS, JJ., concur.